Citation Nr: 0406836	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
increased the rating for generalized anxiety disorder to 50 
percent.  In the same decision, the RO also denied service 
connection for hypertension, denied compensable ratings for a 
postoperative scar and residuals of a left 7th rib fracture, 
and denied an award of TDIU.  In his notice of disagreement 
(NOD) received in October 2002, the veteran limited his 
appeal to the issues of entitlement to an increased rating 
for generalized anxiety disorder and to an earlier effective 
date for the 50 percent rating for generalized anxiety 
disorder.  In a March 2003 decision (of which the veteran was 
notified in May 2003), the RO granted an earlier effective 
date for the 50 percent rating for generalized anxiety 
disorder.  The effective date awarded comports with the 
veteran's contention as to the appropriate effective date for 
said rating, thus satisfying the appeal of that particular 
issue.  Hence, the matter of the rating for the psychiatric 
disability is the only issue before the Board.  


FINDING OF FACT

The veteran's generalized anxiety disorder is manifested by 
irritability, anxiety, difficulty concentrating, occasional 
depression, occasional sleep disturbance and muscle tension, 
with social detachment, avoidance, and isolation; 
occupational and social impairment with deficiencies in most 
areas due to symptoms of a generalized anxiety disorder is 
not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for generalized anxiety 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9400 (2003).  
REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in VA law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  The U.S. Court of Appeals for Veterans 
Claims (Court) has issued a decision, Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), which holds, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, VCAA notice was provided to the veteran 
prior to the initial unfavorable decision by the AOJ in 
September 2002.  

In Pelegrini, the Court also held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Here, the Board finds that the veteran was 
fully notified of the need to provide to VA any evidence 
pertaining to his claims.  In May 2001 and June 2002 
correspondence, he was advised of what the evidence must show 
to establish entitlement to an increased rating for 
generalized anxiety disorder, and what information or 
evidence VA needed from him.  He was expressly asked to 
notify VA about "any additional information or evidence that 
you want [VA] to try to get for you."  

The Board finds that there has been substantial compliance 
with the pertinent mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  In the 
September 2002 decision, and in a March 2003 statement of the 
case (SOC), the veteran was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  In May 2001 and June 2002 correspondence, he was 
notified of the VCAA and how it applied to his claim.  The 
March 2003 SOC clearly cited the changes in the law brought 
about by the VCAA and implementing regulations; it explained 
that VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the SOC asked the veteran to respond with 
any new evidence in support of his claim within 30 days, he 
was further notified that evidence submitted within a year 
would be considered.  In fact, everything submitted to date 
has been accepted for the record and considered. 

There is no indication that there is any relevant evidence 
outstanding.  Development appears complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the veteran for the Board to do so.  
See Bernard v. Brown, 4 Vet. App. 384 (1994); Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Background

The veteran's service medical records show that he complained 
of headaches and nervousness on several occasions during 
service.  He underwent psychiatric consultations in service 
and situational maladjustment was diagnosed.  Service 
connection for anxiety reaction, rated 10 percent, was 
initially granted by RO decision in June 1970.  

On May 1998 VA examination, the veteran stated that he had 
not been taking any medication for anxiety since 1989; he 
felt like his thinking may have become a little more clear as 
a consequence.  He reported that the anxiety symptoms that 
began in service had persisted and "ha[d] not really 
changed."  He complained of tension headaches, and of 
occasional "shakes" internally and externally.  He 
frequently felt irritable, experienced occasional muscle 
tension, and had difficulty sleeping.  His energy level was 
low, resulting in fatigue.  He denied suicidal or homicidal 
ideation, and denied active psychotic symptoms.  He was 
unemployed, and reported that he last worked in 1984 as a 
janitor for a state hospital.  Examination revealed that he 
was slightly anxious and hesitant to speak.  His speech was 
underproductive and hypophonic.  His thought flow was goal-
directed, concise, and to the point.  There was no evidence 
of loosening of associations.  His mood was slightly 
irritable and his affect was restricted.  He occasionally 
exhibited "terse" smiles.  He was alert and oriented times 
three, his fund of knowledge was fair, and his calculations 
were intact.  Short-term and long-term memory were both 
intact.  Abstraction demonstrated by similarities was 
concrete.  His judgment and insight appeared fair.  The 
examiner stated:

The [veteran] seemed to meet criteria C 
for generalized anxiety disorder by being 
easily fatigued, having difficulty with 
concentration, being irritable and having 
sleep disturbance as well as muscle 
tension.  He did not consider himself to 
be a worrier and thus did not meet the 
criteria for generalized anxiety disorder 
under criteria A.  The [veteran], 
nonetheless, seemed to have some kind of 
anxiety difficulties because of what he 
describes as shakes which can be internal 
as well as external and the tension 
headaches that he experiences.

The diagnosis was anxiety disorder not otherwise specified, 
rule out generalized anxiety disorder; personality disorder 
not otherwise specified, rule out avoidant personality 
disorder.  The Global Assessment of Functioning [GAF] score 
was 65.  

Numerous VA outpatient records, dated from November 1997 to 
May 2002, show treatment for numerous medical problems, 
primarily cardiovascular.  Outpatient records dated through 
May 1999 are essentially negative for treatment of 
psychiatric disability.  A clinical evaluation in June 1999 
revealed that the veteran complained of a chronic tremor, 
restlessness, and poor sleep.  He denied significant 
depressive symptoms.  He exhibited no panic symptoms or 
prominent agoraphobia.  He tended to deny current stressors 
in his life other than his medical problems.  He stated that 
he generally kept to himself and avoided large crowds.  
Examination revealed that the veteran spoke freely, but was 
somewhat tense, guarded, and vague.  His mood was anxious but 
he was not significantly depressed.  There was no evidence of 
delusions or hallucinations, and no suicidal ideation.  His 
sensorium was intact.  His insight and judgment were fair.  
The examiner stated that the veteran seemed somewhat socially 
isolated, but noted that he was currently in a two year 
relationship with a girlfriend.  The diagnoses were 
generalized anxiety disorder, alcohol dependence (in 
remission), coronary artery disease, and hypertension.  

On VA examination in February 2000, the veteran reported that 
he took Librium and Valium to control his anxiety symptoms.  
He stated that he had never undergone psychiatric 
hospitalization and/or treatment.  His girlfriend described 
him as very avoidant and anxious in social settings.  He did 
not like crowds in general due to symptoms of tension and 
feeling "on edge," as well as having "apprehensive 
expectations."  The veteran complained of difficulty falling 
and staying asleep.  He described his mood as irritable, 
feeling on edge, agitated, and depressed.  He denied any 
attempts at self-harm, although he experienced periods of low 
frustration tolerance.  He denied any manic symptoms such as 
an expansive mood.  He expressed that he had "lots of 
ideas," but the ideas never came to fruition because he was 
unable to complete projects.  He stated that he coped with 
problems by tuning people out and retreating to his room for 
days at a time.  The veteran's girlfriend noted some "mild 
improvement" over the past two years inasmuch as the veteran 
was less negative and more expressive about his feelings.  It 
was reported that the veteran met some types of life 
challenges with avoidance, inflexible thinking, and rigid 
expectations.  He denied any psychotic symptoms such as 
auditory or visual hallucination, or thought broadcasting, 
insertion, or withdrawal.  He denied any obsessions, 
compulsions, repetitive behaviors, or panic symptoms.  He 
expressed that he had difficulty maintaining and securing 
gainful employment due to his anxiety symptoms.  

Examination revealed that the veteran was dressed 
appropriately, and was oriented to person, place, and time.  
He was resistive, brief, and abrasive when answering 
questions.  His interpersonal contact was guarded and his eye 
contact was avoidant.  The veteran's psychomotor activity was 
decreased, and he sat with little or no movement.  The rate, 
volume, rhythm, and prosody of his speech were normal.  The 
content of his speech was non-delusional, non-homicidal, and 
non-grandiose, but it had a flavor of paranoia, and his 
reluctance of producing information was prominent.  His 
insight into the extent or the cause of his symptoms appeared 
poor.  His judgment in terms of being able to make decisions 
in his own best interest appeared adequate.  The diagnoses, 
in pertinent part, were alcohol dependency, in remission 
since 1995; substance-induced mood disorder; and generalized 
anxiety disorder.  A provisional diagnosis of personality 
disorder, not otherwise specified, is also shown.  The GAF 
score was 51, "indicating moderate to severe symptoms, 
primarily due to social and occupational impairment and 
inability find work."  The examiner stated:

[I]ndications point to the fact that [the 
veteran] may have an underlying 
idiosyncratic way of dealing with stress 
and that his personality structure 
suggests [an] underlying pervasive 
enduring and inflexible style such that 
he is prone to anxiety, tension, 
apprehension, twitches, trembling, and 
fear.  For the current time, I believe 
that the veteran will have difficulty 
securing and maintaining gainful 
employment; however, I do believe that he 
is likely to improve with not only 
medication, but behavioral intervention . 
. . .

In a June 2001 letter, the veteran's sister reported that his 
behavior had progressed to a point that he often did not 
accept her invitations to family get-togethers at her home.  
She stated that he seemed to do well in one-on-one visits 
with family, "but on the rare occasion that he tries to 
attend a crowded event, he stays only a short time and is 
obviously uncomfortable, then he leaves."  

Outpatient records dated through May 2002 show follow-up 
treatment the veteran has received for his anxiety disorder.  
The records show he took Librium to alleviate his anxiety 
symptoms.  In a May 2001 clinical record, it was reported 
that the veteran had no complaints of anxiety, seemed calmer 
that usual, and was "near euthymic."  The diagnosis was 
schizotypal personality disorder with prominent anxiety 
complaints.  In a July 2001 clinic record, it was noted that 
he was hoping to attend classes in computer drafting.  He 
appeared significantly brighter, more animated, and 
interpersonally connected; however, interpersonal deficits 
remained.  He expressed that he was anxious, and felt "shaky 
inside."  A treating physician wrote in August 2001 that the 
veteran's functioning would be significantly impaired if he 
were compelled to undergo his computer training in the 
presence of others in a computer lab.  The physician reported 
the veteran would be better served if he could work more 
independently.  An October 2001 outpatient record indicates 
that the veteran substantially improved on his current 
medication regimen.  The veteran was taking two computer 
courses and found them overwhelming at times, but gratifying 
as well.  The examiner stated that the veteran was stable, 
and "[b]righter than I have yet seen him."  A May 2002 
outpatient record indicates that he was "constantly anxious, 
no more anxious around others."  The examiner again reported 
that the veteran appeared "brighter," and had cut his hair 
and shaved.  

On VA examination in July 2002, the veteran reported that he 
had worked as a janitor in a hospital until 1985, and six 
months later began working at another hospital.  He said that 
the reason he left his second job was because he believed he 
was taking more medication, and at a higher dose, than the 
patients in the hospital.  He stated that he thought he was 
"more crazy" than the hospital patients, and was afraid 
that hospital staff would commit him as a patient.  He 
reported that he was married in 1978, but the marriage ended 
in divorce in 1985.  He remarried in July 1988, but at the 
time of the examination was separated from his wife and 
living with a girlfriend.  He complained of feeling "shaky 
inside and outside.  It comes out of the blue.  It could 
happen anywhere."  He felt "closed in" around people.  His 
heart raced when he was around people, and it felt like he 
had a heavy weight on his chest.  He worried excessively 
about "everything and anything."  Symptoms of his anxiety 
disorder included shortness of breath, a racing heart, and 
sweating.  The symptoms sometimes woke him from bad dreams.  
He stated that he sometimes felt irritable, and was easily 
angered when unable to control his excessive worrying.  He 
felt depressed because he always thought that "something bad 
is going to happen to me or to a loved one."  He felt sad 
more days than others.  Occasionally he did not sleep at all, 
leaving him without energy the following day.  He was not 
motivated to enjoy any activities.  He stated he "always 
likes to be alone.  I am not friendly to people.  I don't 
like to be surrounded by people."  

Examination revealed the veteran to be fairly groomed and 
casually dressed.  He exhibited adequate personal hygiene.  
He was oriented to person, place, and date.  His jaw 
movements were remarkable and similar to tardive dyskinesia.  
The examiner noted that the veteran stared into space with a 
frightened look.  His hands exhibited some shaking, and his 
legs shook vigorously.  His general body movements were 
accelerated, and his eye contact was intermittent.  His 
speech was soft, normal in process, and interrupted by 
moderate periods of latency.  The veteran said he felt 
depressed.  His affect was intense and anxious.  He denied 
suicidal or homicidal ideations, and denied hallucinations or 
delusions.  His thought process was goal-directed and not 
delusional, but was interrupted by periods of halting due to 
difficulty recalling events.  Similarities and abstract 
thinking were correct.  The examiner stated that it was clear 
from examination, and the way the veteran was elaborating his 
history, that he had mild impairment in his attention and 
concentration.  His immediate recall was fair, as was his 
insight into the nature of his illness.  His short and long-
term memory was slightly impaired.  The diagnosis was 
generalized anxiety disorder.  The GAF score was 45-50.  The 
examiner stated:

[The] veteran . . . started experiencing 
anxiety disorder while in the service.  
He continues to suffer the same symptoms 
of anxiety that worsen every once in a 
while when he is under tension.  Because 
of his anxiety he lost his job because of 
his excessive worry that led him to make 
irrational decisions.  I believe because 
of his anxiety he was unable to survive 
two marriages that led to divorce and 
separation.  His anxiety disorder is 
affecting his interpersonal relatedness 
and his ability to participate in and 
enjoy daily activities.  

In October 2002 correspondence, the veteran contended that a 
rating in excess of 50 percent for generalized anxiety 
disorder is warranted because of his deficiencies in school, 
because he neglects his personal appearance and hygiene, and 
because he has difficulty adapting to stressful 
circumstances.  He stated that he brushes his gums and 
dentures 3 to 4 times weekly, gets fully dressed 3 to 4 times 
weekly, bathes and changes clothes 3 to 4 times monthly, and 
shaves and gets a haircut every year or so.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The criteria for rating a generalized anxiety disorder 
provide a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9400.  

A 70 percent rating is warranted for a generalized anxiety 
disorder where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for generalized anxiety 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's generalized anxiety disorder is essentially 
manifested by irritability, anxiety, difficulty 
concentrating, occasional depression, occasional sleep 
disturbance and muscle tension, with social detachment, 
avoidance, and isolation.  However, what VA examinations and 
outpatient records have not revealed is occupational and 
social impairment with deficiencies in most areas due to 
symptoms of a generalized anxiety disorder listed in the 
schedular criteria for (the next higher) 70 percent rating 
(outlined above).  There are no demonstrated obsessional 
rituals, near-continuous panic or depression, impaired 
impulse control, or spatial disorientation.  Although is it 
clear that he has difficulty in adapting to stressful 
circumstances, and has difficulty in establishing and 
maintaining effective work and social relationships, it has 
not been demonstrated that he is unable to establish and 
maintain effective relationships, so as to warrant a 70 
percent rating under the applicable criteria.  Furthermore, 
although the veteran reports that he neglects his personal 
appearance and hygiene to a large degree, such is 
inconsistent with VA examination reports and outpatient 
medical records, which generally show that the veteran was 
appropriately dressed and groomed when examined.  

In short, the disability picture presented is not consistent 
with the degree of severity needed to meet the schedular 
criteria for the next higher, 70 percent, rating (and does 
not approximate those criteria).  The preponderance of the 
evidence is against the claim, and it must be denied.

ORDER

A rating in excess of 50 percent for generalized anxiety 
disorder is denied.  



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


=aDepartment of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



